Citation Nr: 9907806	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-15 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a throat condition.

3.  Entitlement to service connection for hiatal hernia.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from March 1982 to 
April 1993.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in North Little Rock, Arkansas, that denied the 
veteran's claim for entitlement to service connection for 
diabetes mellitus, a throat condition, and a hiatal hernia.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  While in service, the veteran was treated for a sore 
throat.  

3.  Since leaving the US Army in 1993, the veteran has been 
treated for a sore throat.  However, he has not been 
diagnosed as suffering from a chronic throat condition.

4.  The veteran has been diagnosed as having diabetes 
mellitus and a hiatal hernia.

5.  Medical evidence etiologically linking the veteran's 
diabetes mellitus and the hiatal hernia with his military 
service or any incidents therein has not been presented.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
throat condition is not well-grounded.  38 U.S.C.A. §§ 1101, 
1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

2.  The claim for entitlement to service connection for 
diabetes mellitus is not well-grounded.  38 U.S.C.A. §§ 1101, 
1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

3.  The claim for entitlement to service connection for a 
hiatal hernia is not well-grounded.  38 U.S.C.A. §§ 1101, 
1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Yet, before a determination is made on 
the merits of the claim, it must be decided as to whether 
that claim is well-grounded.

A well-grounded claim requires more than mere allegations; it 
must be plausible and with merit.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a 
claim to be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in the developing 
of the facts pertinent to the claim.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incident has resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

A.  Throat Condition

The appellant apparently is of the belief that he is entitled 
to some sort of benefit simply because he suffered from a 
sore throat while on active duty.  That, of course, is 
incorrect.  The laws and regulations specifically limit 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  The 
Board acknowledges that while he was in service, the veteran 
suffered an acute and transitory problem of the throat.  The 
Board further recognizes the fact that since his discharge 
from the US Army in 1993, the veteran has received treatment 
for a sore throat.  However, he has not received a diagnosis 
of a chronic disability or disease of the throat.  Given the 
lack of clinical evidence that the veteran now suffers from a 
disability of the throat, the Board finds that the veteran 
has not presented a well-grounded claim in accordance with 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Rabideau 
stands for the principle that in order for service connection 
to be granted a current disability must be present.  If a 
disability does not presently exist, then the claim will not 
be plausible, and thus, not well-grounded.

In this instance, there are only his statements in support of 
his claim.  The record does not confirm the presence of the 
claimed disability.  Mere contentions of the veteran, no 
matter how well-meaning, without supporting evidence, do not 
constitute a well-grounded claim.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 
(1993).  In other words, in the absence of proof of a present 
disability there can be no valid claim.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, the claim of entitlement to 
service connection for disability of the throat is not well-
grounded and the claim is denied.  Edenfield v. Brown, 8 Vet. 
App. 384 (1994) (en banc).

B.  Diabetes Mellitus

The veteran contends that he currently suffers from diabetes 
mellitus that became manifest while he was in service.  Yet, 
his service medical records do not show one single treatment 
for diabetes mellitus while he was in the US Army.  Moreover, 
those same records do not reveal a diagnosis of diabetes 
mellitus.  Because the active duty service medical records do 
not reveal a diagnosis of diabetes mellitus, and without 
evidence to the contrary, the Board concludes that such a 
condition did not exist while he was in service.

The claims folder contains post-service medical records that 
indicate that the veteran now has diabetes mellitus.  Yet, 
the same records do not etiologically link the condition with 
the veteran's military service or any incidents therein.  
Thus, there are only the veteran's contentions that his 
diabetes mellitus began while he was in service.

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  The only evidence to 
support his claim are his assertions.  Given the lack of 
clinical evidence that etiologically links the veteran's 
diabetes mellitus with his military service, it is the 
decision of the Board that the veteran has not presented a 
well-grounded claim.  Mere contentions of the veteran, no 
matter how well-meaning, without supporting evidence, do not 
constitute a well-grounded claim.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 
(1993) Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (Where 
the determinative issue involves medical causation or a 
medial diagnosis, competent medical evidence to the effect 
that claim is "plausible" or "possible" is required.).  
Therefore, the claim fails and service connection for 
diabetes mellitus is denied.

C.  Hiatal Hernia

The veteran has been diagnosed as suffering from a hiatal 
hernia.  The veteran contends that this condition began while 
he was in service. Yet, his service medical records do not 
show any treatment for a hiatal hernia.  Moreover, those same 
records are devoid of a diagnosis of hiatal hernia.  Because 
the active duty service medical records do not reveal a 
diagnosis of a hiatal hernia, and without evidence to the 
contrary, the Board concludes that such a condition did not 
exist while he was in service.

Although the claims folder contains post-service medical 
records that indicate that the veteran now has a hiatal 
hernia, the records do not etiologically link the condition 
with the veteran's military service or any incidents therein.  
Thus, there are only the veteran's contentions that his 
hiatal hernia either began in or is related to his military 
service.  

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  The only evidence to 
support his claim are his assertions.  Given the lack of 
clinical evidence that etiologically links the veteran's 
hiatal hernia with his military service, it is the decision 
of the Board that the veteran has not presented a well-
grounded claim.  Mere contentions of the veteran, no matter 
how well-meaning, without supporting evidence, do not 
constitute a well-grounded claim.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 
(1993) Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (Where 
the determinative issue involves medical causation or a 
medial diagnosis, competent medical evidence to the effect 
that claim is "plausible" or "possible" is required.).  
Therefore, the claim fails and service connection for a 
hiatal hernia is denied.


ORDER

1.  Entitlement to service connection for diabetes mellitus 
is denied.

2.  Entitlement to service connection for a throat condition 
is denied.

3.  Entitlement to service connection for a hiatal hernia is 
denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1996), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.
- 7 -


- 1 -


